Peb Cüklam.
All assignments of error relate to evidence of a skid mark.
Over the objection of plaintiff, the investigating officer, who arrived at the scene shortly after the accident, was permitted to testify that there was a skid mark in the north lane of English Road, ending about the center of the intersection and extending back to the east 132 feet; it “went toward the shoulder of the road and back to a point just about midways of the intersection of Hodgin Street.” The motorcycle was found 20 to 25 feet west of the intersection. When objection was inter*242posed the Judge said: “He may tell anything that he saw there. It is a question for the jury as to what vehicle, if any, made them. He may tell where they began and where they stopped.” Upon a later objection the judge stated: “It is a question for the jury to say whether or not your client made them. . . . He can describe any he saw there.”
Plaintiff had testified: ". . . when I applied my brakes it skid me to this side of the road (pointing to a chart) sideways . . . the front wheel is sliding sideways and the other wheel would be forward. That is what is called sliding sideways. . . . My motorcycle was in a straight line.” Plaintiff said he saw no skid marks and none were there a few days later when he returned from the hospital. Plaintiff’s witness, Coe, who was near the scene at the time of the accident, had testified: “I heard a skid, something like a skidding motorcycle . . ., something like a car skidding ...” The occupants of the Wood automobile and a by-stander, all testifying for defendants, stated they heard tires “squealing,” “squalling.” Plaintiff testified he went on the shoulder at one point; the officer testified the mark veered toward the shoulder and then back toward the center.
The testimony was admissible. The evidence was sufficiently related to the operation of the motorcycle to permit the jury to find that the mark was made by the motorcycle. Furthermore, the evidence corroborates tire testimony of witnesses. Hatcher v. Clayton, 242 N.C. 450, 88 S.E. 2d 104. A wifiiess who investigates an accident may describe to the jury the signs, marks and condition found at the scene. Shaw v. Sylvester, 253 N.C. 176, 116 S.E. 2d 351. The judge was correct in stating that it was for the jury to determine whether the mark was made by the motorcycle. Tyndall v. Hines Co., 226 N.C. 620, 39 S.E. 2d 828. The witness could not be permitted to draw conclusions. If plaintiff desired special instructions with reference to the legal effect of this evidence, he should have made proper request therefor in apt time.
No error.